Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CHRISTOPHER A. CAGE                                 GREGORY F. ZOELLER
Anderson, Indiana                                   Attorney General of Indiana

                                                    GARY R. ROM
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                                                              May 07 2013, 9:37 am

                               IN THE
                     COURT OF APPEALS OF INDIANA

TRACY LAWRENCE,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )    No. 48A02-1206-CR-524
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                         The Honorable Thomas Newman, Jr., Judge
                             Cause No. 48C03-1110-FA-1989



                                           May 7, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Tracy Lawrence repeatedly molested the young daughter of a close friend over a

period of years and was convicted of class A felony child molesting and class A felony

attempted child molesting. The trial court sentenced him to an aggregate one-hundred-year

term. He now appeals his sentence, challenging the trial court’s treatment of certain

aggravating factors and claiming that his sentence is inappropriate in light of the nature of the

offenses and his character. Finding that the trial court neither abused its discretion nor

imposed an inappropriate sentence, we affirm.

                               Facts and Procedural History

       In 2006, Lawrence met A.T. (“Mother”) and her children. He became close friends

with the family and often babysat for the children. The children referred to him as their

uncle, and he often helped them with homework or chores. Mother’s daughter, I.T., would

sometimes stay overnight alone at Lawrence’s home. At some point in 2007, Lawrence

began molesting I.T., who was about five years old.

       On October 26, 2011, Lawrence was at Mother’s house and was helping clean the

refrigerator. Mother was not home, and the grandmother left the house to take two of the

children to a friend’s house. I.T.’s uncle, T.T., was out in the garage, and I.T. was inside the

house alone with Lawrence. Lawrence pushed her onto a bed and began kissing her and

taking her clothes off. He attempted to put his penis into her vagina, when T.T. came inside

the house and called Lawrence’s name. Lawrence got up quickly and met T.T., who

wondered why he was still there. T.T. then noticed I.T., who was standing in the bedroom,


                                               2
disheveled and shaking. Without saying anything further to Lawrence, T.T. told I.T. to get

her coat and leave the house with him.

       Lawrence went to the Anderson police station and reported that he had not molested a

nine-year-old girl. Meanwhile, I.T. told T.T. that Lawrence had pulled down her pants and

fondled her. When they returned to the house and told her grandmother what had happened,

Lawrence pulled up and accused them of lying and forcing I.T. to make false allegations.

       I.T. later reported that Lawrence had repeatedly touched her vagina, nipples, anus, and

mouth with his penis, mouth, tongue, and hands. She said that he would put his penis partly

into her vagina and butt, and that whenever he put his privates in her privates, it “kinda

hurt[].” Tr. at 458. She said that he would force her to put her mouth on his penis, that

“green stuff [would come] out of his penis,” and that he would tell her to swallow it so that

her nipples would grow. Id. at 342, 344, 457, 477. She said that it looked like “snot” and

that the incidents happened “too many times to count.” Id. at 354, 356, 458. She also

reported that Lawrence placed his tongue and finger in her vagina. Id. at 341. DNA testing

from I.T.’s neck and underwear produced results indicating the presence of saliva consistent

with Lawrence’s genetic material.

       The State charged Lawrence with class A felony child molesting for acts perpetrated

against I.T. between January 2009 and October 2011. The State also charged him with class

A felony attempted child molesting for the incident that occurred on October 26, 2011. A

jury convicted him as charged. During his sentencing hearing, Lawrence unleashed a series

of profanity-laced accusations against I.T., her family, certain witnesses, the trial court, the


                                               3
attorneys, and law enforcement. At the close of the hearing, the trial court sentenced

Lawrence to two consecutive fifty-year terms, citing as aggravators (1) Lawrence’s “position

of trust” concerning the victim; (2) his criminal history, “which includes an Illinois child

molesting conviction” that placed him on the “Sexual Predator” list, subjecting him to

lifetime annual registry requirements; (3) the “young age” of his victim (between five and

nine years old); (4) the protracted period of time over which he “continued” to molest her

(between two and four years); and (5) his “demeanor and behavior in the courtroom.” Id. at

712. Lawrence now appeals his sentence. Additional facts will be provided as necessary.

                                   Discussion and Decision

                                I. Aggravating Circumstances

       Sentencing decisions rest within the sound discretion of the trial court and, as long as

a sentence is within the statutory range, it is subject to review only for an abuse of discretion.

Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.

The trial court sentenced Lawrence to consecutive fifty-year terms for his two class A felony

convictions, each of which carries a sentencing range of twenty to fifty years. Ind. Code §

35-50-2-4. Thus, his sentence is within the statutory range, and we review it for an abuse of

discretion.

       Lawrence first contends that the trial court erred in not specifically listing or

explaining the aggravators in its written sentencing statement. One way that a trial court may

abuse its discretion is if the sentencing statement omits reasons that are clearly supported by

the record and advanced for consideration. Anglemyer, 868 N.E.2d at 491. In its sentencing


                                                4
order, the trial court stated that it “now finds aggravating circumstances to exist, as set out in

open court[.]” Appellant’s App. at 10. Thus, the order incorporates the aggravators as set

out by the court during sentencing, i.e., Lawrence’s prior child molesting conviction; his

violation of his position of trust; the young age of his victim; his innumerable molestations of

I.T. over a protracted period of time; and his behavior during sentencing. We conclude that

the trial court adequately specified the aggravators that formed the basis for its decision to

enhance Lawrence’s sentence.

       Lawrence also challenges the trial court’s designation and treatment of certain

aggravators in imposing sentence. In this vein, we first note that his challenges concerning

the trial court’s treatment of his criminal history and the violation of his position of trust

speak in terms of the weight assigned to these factors. We remind him that within the new

sentencing framework, the relative weight or value assignable to sentencing factors is not

subject to review on direct appeal. Anglemyer, 868 N.E.2d at 491.

       Lawrence also contends that the trial court improperly used his courtroom demeanor

and conduct to enhance his sentence. He argues that his conduct merely reflected a lack of

remorse that is consistent with his assertions of innocence. We disagree. At sentencing, the

trial court afforded him the opportunity to make a statement. His statement spans twenty

pages of the sentencing transcript and consists of persistent deflections of blame interspersed

with profanity; degrading statements and accusations regarding both defense counsel and the

prosecutor; statements mocking his young victim; and numerous accusations of lying against

the victim, her family members, the police, and an unrelated witness. To the extent


                                                5
Lawrence audaciously asserts that the trial court failed to specify which exact behavior and

demeanor it found inappropriate, the answer is simple: all of it. He was abusive of nearly

every person in the courtroom, including the trial court. In short, the record supports the trial

court’s treatment of his courtroom conduct as an aggravator, and we therefore find no abuse

of discretion in this regard.

                                II. Inappropriateness of Sentence

       Lawrence also asks that we review and revise his sentence under Indiana Appellate

Rule 7(B), which states that we “may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, [this] Court finds that the sentence is inappropriate

in light of the nature of the offense and the character of the offender.” When a defendant

requests appellate review and revision of his sentence, we have the power to affirm, reduce,

or increase the sentence. Akard v. State, 937 N.E.2d 811, 813 (Ind. 2010). Our review

focuses on the aggregate sentence rather than on the number of counts, whether they are to be

served concurrently or consecutively, or the length of sentence on an individual count.

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). In conducting our review, we do not

look to see whether the defendant’s sentence is appropriate or if another sentence might be

more appropriate; rather, the test is whether the sentence is “inappropriate.” Fonner v. State,

876 N.E.2d 340, 344 (Ind. Ct. App. 2007). A defendant bears the burden of persuading this

Court that his sentence meets the inappropriateness standard. Anglemyer, 868 N.E.2d at 490;

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       Lawrence asserts that his offenses were not the worst of the worst and therefore did


                                                6
not deserve such a severe sentence. We disagree. In considering the nature of a defendant’s

offense, “the advisory sentence is the starting point the Legislature has selected as an

appropriate sentence.” Anglemyer, 868 N.E.2d at 494. Lawrence was sentenced to

consecutive maximum fifty-year terms for his two class A felony convictions, each of which

carries a thirty-year advisory term. Ind. Code § 35-50-2-4.

       Lawrence’s acts were both heinous and numerous. After years of abuse, nine-year-old

I.T. described in graphic detail the various sex acts to which Lawrence had subjected her.

The abuse ended only after her uncle interrupted Lawrence in yet another attempt to molest

her. To the extent Lawrence argues that his relationship with I.T. was beneficial because he

helped her with homework and housework, we find it warped logic that a caregiver would

garner the trust of a child, use her for his own benefit, and then claim that she benefitted as

well. Simply put, helping I.T. with her homework did not entitle Lawrence to help himself to

I.T.

       Moreover, we find equally offensive Lawrence’s attempt to diminish the seriousness

of his offenses by claiming that I.T. suffered no serious physical harm. The disheveled and

partially clothed I.T. was shaking when her uncle found her. The fact that a subsequent

medical exam did not indicate immediate physical trauma to I.T.’s genitals is consistent with

the fact that Lawrence was unable to complete an act involving penetration on the day that

her uncle discovered the abuse; I.T.’s testimony that the abuse had been going on for years;

and the various ways in which Lawrence unlawfully touched her during the years of abuse.

Finally, it is obvious that the damage that I.T. suffered and will continue to suffer is not


                                              7
limited to physical damage; she will also suffer the emotional scars that come with losing her

innocence at the hands of someone masquerading as her protector.1

        Finally, Lawrence’s criminal history, failure to learn from his previous mistakes,

breach of trust, and conduct at sentencing all bespeak an extremely unsavory character. His

record includes a felony drug conviction and a prior child molesting offense for which he

was determined to be a sexual predator, subject to lifetime registration requirements. His

failure to respond to more lenient sentencing options such as parole demonstrates a failure to

take responsibility for and learn from his past transgressions. He befriended I.T.’s mother

and gained the trust normally associated with a family member. This resulted in his being left

alone with I.T., providing him numerous opportunities to molest her without being detected.

The supposed kinship Lawrence felt toward the family turned to animus during sentencing,

when he repeatedly proclaimed that I.T. and her family were liars. His lengthy diatribe simply

confirmed the trial court’s negative impressions regarding his character. Not only did he fail

to show remorse, but he also mocked I.T. and spewed vitriolic statements aimed at her family

and the officers of the court. See Tr. at 692 (“Let me see you take a f**king shank to the

face, Mr. Prosecutor. Mrs. Prosecutor.”). After the trial court pronounced sentence,

Lawrence mocked the court and his victim, exclaiming, “Think about that. A hundred years


        1
           Lawrence argues that he never harmed I.T. physically and that his “positive influences” and
“fulfillment of a role that was lacking in the children’s lives” should be considered to offset his violation of
trust. Appellant’s Br. at 11. We find these arguments offensive and note that research studies have shown that
sexually abused children suffer not only psychological damage, but also physical brain damage. See, e.g., J.
Douglas Bremner, M.D., The Invisible Epidemic: Post-Traumatic Stress Disorder, Memory and the Brain
(March 2000), http://www.pandys.org/articles/invisibleepidemic.html.



                                                       8
because you want to f**king lie. Because you a nasty b**ches lie. Nasty, unorthodox, f**k

b**ches lie. They lie. Nasty f**k b**ches and they lie. A hundred years because of f**king

lies.” Id. at 713-14. When the attending deputy instructed Lawrence to be quiet, Lawrence

retorted, “Come on man. Be quiet, for what? What are you going to do give me another

hundred years? Huh? Is he going to give me another hundred year [sic]? Be quiet. F**k

that. He going to give me another hundred years? No, he not.” Id. at 714. Simply put,

Lawrence’s courtroom conduct belies his claim that his character compels a shorter sentence.

       Based on the foregoing, we find that Lawrence has failed to meet his burden of

demonstrating that his sentence is inappropriate. Accordingly, we affirm.

       Affirmed.

ROBB, C.J., and FRIEDLANDER, J., concur.




                                             9